United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      March 23, 2005

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 04-40792
                              Summary Calendar



SHOZDIJIJI SHISINDAY,

                                            Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE - AGENCY; TARA BURMAN; A. M.
STRINGFELLER; ALFRED C. MORAN; DON B. JONES; ET AL.,

                                            Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                           (9:03-CV-218)
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant ShozDijiji ShisInday, Texas prisoner #

000710, appeals from the dismissal with prejudice as frivolous of

his civil rights complaint, filed pursuant to 42 U.S.C. § 1983. We

review such a dismissal for abuse of discretion.           Martin v. Scott,

156 F.3d 578, 580 (5th Cir. 1998).

     ShisInday     contends    that   the     district   court   abused     its

discretion by transferring his case sua sponte from the Southern

District of Texas to the Eastern District of Texas.          As the alleged

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
violations   occurred   in   the   Eastern   District   of   Texas,   where

ShisInday was incarcerated, the district court did not abuse its

discretion by ordering that transfer.        See Mills v. Beech Aircraft

Corp., 886 F.2d 758, 761 (5th Cir. 1989).

     ShisInday also contends that the district court erred by

denying his multiple motions seeking leave to proceed in forma

pauperis (“IFP”).   As ShisInday had already paid the filing fee,

the denial of his IFP motions was not erroneous. Moreover, despite

ShisInday’s argument to the contrary, the denial of those IFP

motions did not deprive him of the opportunity to conduct discovery

and to have process served on the defendants.

     ShisInday further contends that the district court erred by

failing to consider or address his objections to the magistrate

judge’s report and recommendation. Examination of the record shows

that the district court’s de novo review of ShisInday’s objections

complied with FED. R. CIV. P. 72(b).

     ShisInday asserts that the district court judge was biased

against him.   His claim fails because it is contradicted by the

record and relies solely on the substance of judicial rulings

against him.    See Liteky v. United States, 510 U.S. 540, 555

(1994).   ShisInday also asserts that his rights to due process and

to have meaningful access to the courts were denied by: (1) the

improper transfer of his case; (2) the inappropriate denial of his

IFP motions; (3) judicial bias; (4) the dismissal of his complaint

as frivolous without a full and fair consideration of his claims;

                                     2
and (5) the requirement that he pay an appellate filing fee despite

the grant of IFP status for appeal.            As each of those bases lack

merit, ShisInday has failed to show that his rights to due process

and to   have   meaningful   access       to   the   courts   were   infringed.

Finally, ShisInday has waived all of his underlying civil rights

claims by failing to raise them in his appellate brief.               See Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     The district court’s judgment is, in all respects,

AFFIRMED.




                                      3